Citation Nr: 0635196	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  93-23 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

(On four occasions in the 1990s, the veteran was awarded 
temporary total ratings during periods of hospitalization 
under 38 C.F.R. § 4.29.  After each such period, he was 
returned to the 30 percent rate.  This decision addresses 
entitlement to a rating in excess of 30 percent for any 
period when the temporary total rating was not in effect.)


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  The veteran's service record also indicates 
that the veteran served in Vietnam for 1 month and 12 days.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1992 RO decision that, in pertinent part, 
granted service connection and a 30 percent rating for PTSD 
effective from June 13, 1989.  Since the effective date of 
service connection, the veteran has been awarded temporary 
total ratings under 38 C.F.R. § 4.29 for numerous periods of 
hospitalization.  After each such period, his disability 
rating due to PTSD was returned to 30 percent.  As this 
appeal stems from an initial rating for a disability 
following an initial award of service connection for that 
disability, VA must consider whether a rating in excess of 30 
percent is warranted at any point from the effective date of 
service connection.  See Fenderson v. West, 12 Vet. App 119 
(1999).  

The Board has remanded this claim for additional development 
in September 1995, November 2000, and January 2005.

In November 1995, the veteran initially raised the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities.  Later, he submitted VA Form 
21-8940 (Veteran's Application for Increased Compensation 
Based on Unemployability).  Although the RO has attempted to 
further develop the issue, it has not rendered a decision in 
the first instance.  Therefore, this issue is referred to the 
RO for appropriate action and initial adjudication.



FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the law and has obtained and developed all 
evidence necessary for an equitable disposition of the claim.

2.  Applying the rating criteria in effect prior to November 
7, 1996, it is not shown that the veteran's PTSD symptoms 
alone present more than definite social and industrial 
impairment at any period under review. 

3.  Applying the rating criteria in effect on and after 
November 7, 1996, the evidence of record reflects that the 
veteran's PTSD symptoms alone result in occupational and 
social impairment with decrease in work efficiency and 
ability to perform occupational tasks due to manifestations 
including anxiety, nightmares, difficulty sleeping, and some 
social isolation; the manifestations do not, at any period 
under review, result in symptoms associated with the next 
higher disability rating of 50 percent, such as flattened 
affect, panic attacks more than once a week, and difficulty 
in understanding complex commands.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met, either under the schedular criteria 
in effect before November 7, 1996, or under the schedular 
criteria in effect on and after November 7, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991, 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.132, 4.130, Diagnostic Code 
9411, 9440 (1996 and 2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

By way of a January 2005 Remand, the Board returned this 
matter to the RO to ensure compliance with the duties to 
notify and assist as mandated by the VCAA.  Thereafter, in 
letters dated February and April 2005, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence in the veteran's possession that pertains to the 
claim.  In the February 2005 letter, VA also informed the 
veteran that it would obtain records relevant to the claim 
that were in the custody of any Federal agency.  VA also 
informed the veteran that it would make reasonable efforts to 
obtain his records from private medical facilities if he 
furnished their names, addresses, the condition he was 
treated for, and dates for his treatment.  He was also 
informed that he could send private medical records to the RO 
on his own.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
hospitalization records, and VA treatment and examination 
reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating for his service-connected PTSD, 
any question as to an appropriate evaluation or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Based on a review of this decision, the Board finds no basis 
to remand this issue to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant an evaluation in excess of 
30 percent for PTSD.  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
(the appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2005).  Such assistance includes making every 
reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b), (c) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c)(1-3) (2005).  

In this case, this matter has been remanded for additional 
development on three prior occasions.  All applicable VA 
medical records have been obtained.  All private medical 
records that the veteran has reported to the VA have been 
obtained.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  The veteran has been accorded numerous 
VA examinations over the years.  The most recent examination 
was completed in May 2005.  

Additionally, the veteran was provided with both versions of 
the regulations governing his claim.  The RO provided the old 
regulations in the October 1992 Statement of the Case (SOC), 
and the RO provided the new regulations in the November 1999 
Supplemental Statement of the Case (SSOC).  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  

II.  Preliminary Matters Involving the Veteran's Service-
connected Disability

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
a long history of alcohol dependence and substance abuse that 
predated his entry into service by some years.  These 
problems are not service connected.  Indeed, the law 
precludes compensation for primary alcohol and drug abuse 
disabilities.  See 38 U.S.C.A. § 105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.1(n), 3.301 (2002); VAOPGPREC 2-97 
(January 16, 1997) [no compensation shall be paid if a 
disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs].  
Moreover, section 8052 of the Omnibus Budget Reconciliation 
Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351 prohibits, effective for claims filed after October 
31, 1990, the payment of compensation for a disability that 
is the result of a veteran's own alcohol or drug abuse.  See 
also, in general, Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).

While the law does not preclude a veteran from receiving 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a veteran's service-
connected disability, the medical evidence of record in this 
case does not establish that the veteran's alcohol abuse is 
secondary to his PTSD.  While one treating doctor in 1996 
noted that the veteran's alcohol problems were most likely 
secondary to PTSD, the Board finds that the weight of medical 
evidence of record is against such a conclusion.  First, the 
record clearly establishes that the veteran's alcohol abuse 
was documented years before the veteran even entered service.  
Social Security Administration (SSA) records note the history 
of alcohol use since age 15.  Second, on VA examination in 
1992, the veteran's PTSD diagnosis was qualified by 
statements such as "[t]he diagnosis of post-traumatic stress 
disorder can be justified with additions that he also has a 
heavy alcohol abuse history."  Third, and most importantly, 
the VA examiner who performed the May 2005 examination 
specifically indicated that the veteran's alcohol abuse and 
problems related thereto are separate and distinct from his 
PTSD symptomatology.  (On an early VA examination in February 
1997, the examiner also ruled out any connection between the 
veteran's alcohol abuse and his PTSD.)   Findings on the May 
2005 examination also clarify which manifestations are 
related to alcohol abuse and which are due to PTSD.  As such, 
the Board is spared the situation where one would be in a 
position of having to differentiate between symptomatology 
attributed to both a non-service-connected disability and a 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

In addition, the Board notes that the veteran has also been 
diagnosed with a cognitive impairment and a personality 
disorder.  Service connection has not been granted for these 
conditions, and disability related to alcohol abuse and any 
other non-service connected conditions will not be considered 
in evaluating the severity of the veteran's service-connected 
PTSD.  

III.  Increased Rating Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

The Board notes in this instance that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling was changed effective November 7, 1996.  
Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002 & Supp. 2005) can be no earlier 
than the effective date of that change.  Thus, the Board may 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See 
VAOPGCPREC 3-2000 (2000).

The RO has considered the veteran's claim under both the 
former and the revised schedular criteria, and the Board, by 
this decision, has done likewise.  As the veteran has 
appealed his initial rating for PTSD, the Board has examined 
his entire claim file to evaluate his initial level of 
disability in addition to any changes that may have occurred 
throughout the appeal period.  Fenderson, supra.  

Under the old rating criteria in effect at the time of the 
veteran's initial June 1992 rating decision, the severity of 
psychiatric disability evaluated is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  Specific criteria for 
evaluating such disability are set forth in 38 C.F.R. § 
4.132, Diagnostic Code (DC) 9411 (1992). 

Under the provisions of this Diagnostic Code, a 30 percent 
evaluation is warranted for PTSD when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation requires that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and that reliability, flexibility and 
efficiency levels are so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent rating is assigned for PTSD when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is warranted for PTSD, when 
symptoms attributed thereto are totally incapacitating, 
making the veteran demonstrably unable to obtain and retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1992).  

In a precedent opinion dated November 9, 1993, the General 
Counsel of the VA concluded that "definite", as used in the 
criteria for a 30 percent rating, is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).

The current evaluating criteria for PTSD are listed in 38 
C.F.R. § 4.130, DC 9411-9440, effective from November 7, 
1996, in accordance with the General Rating Formula for 
Mental Disorders.  Under that formula, VA's Schedule for 
Rating Disabilities provides, as to evaluation of disability 
due to PTSD, that a 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events). 38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Higher ratings are warranted when the 
evidence shows that the veteran's service-connected PTSD 
produces even worse symptomatology.  38 C.F.R. § 4.130.

IV.  Analysis

According to the medical records in the claims file, the 
veteran has been hospitalized for alcohol abuse and 
detoxification on more than 30 occasions between 1983 and 
2002.  The veteran was ordered by a court to seek treatment 
for alcohol abuse in January 1985 and November 1995.  The 
Board notes that in March 1984, March 1991, February 1995, 
and November 1995, the veteran entered and completed multi-
week alcohol treatment programs.  With this framework in 
mind, and for reasons discussed above, in section II., the 
Board must consider only disability due to the veteran's PTSD 
when rating his service connection condition.  As is 
explained below, a rating in excess of 30 percent is not 
warranted for PTSD at any point during the appeal period 
(other than for the periods for which a temporary total 
rating was provided), under either the current or former 
criteria for rating PTSD.  

On VA examination in 1989, the examiner's diagnosis included 
chronic and protracted ethanol abuse continuous since the age 
of 17 years.  It was noted that the veteran had been leading 
a very disruptive and chaotic type of life.  The examiner 
also noted symptoms suggestive of PTSD and personality 
disorder with periodic episodes of depression.  In January 
1991, the examiner diagnosed both PTSD and alcohol abuse 
continuous.  The examiner stated that the veteran's alcohol 
abuse created numerous difficulties for him, including legal 
involvement.  In the veteran's initial VA examination for 
compensation and pension benefits in April 1992, the examiner 
noted that the veteran was clean and casually dressed.  
During the examination, the veteran sweated profusely, 
admitted to hearing voices, but denied suicidal or homicidal 
ideation.  The examiner stated that it was highly probable 
that the veteran suffered chronic alcohol abuse, 
schizophrenia, a major personality disorder, and questionable 
PTSD.  The examiner did not specify to what extent each 
diagnosed disorder affected the veteran's state of being.  
Regardless, the findings on this examination that the veteran 
could not adequately function in the job market showed 
definite (but not considerable) symptoms of social and 
industrial impairment, thus warranting a rating of 30 percent 
but no higher under the old rating criteria.  38 C.F.R. § 
4.132, Code 9411 (1992).  

While the medical records subsequent to 1992 show ongoing and 
severe problems related to alcoholism and other disabilities, 
the records of inpatient and outpatient treatment do not 
include evidence showing that disability due to the veteran's 
PTSD produces social and industrial impairment that is beyond 
the "more than moderate but less than rather large" standard 
enumerated in VAOPGCPREC 9-93 (O.G.C. Prec. 9-93) and 38 
C.F.R. § 4.132, Code 9411 (1992).  

Clinical records of treatment at the Delaware County Mental 
Health Clinic in 1994 and 1995 show that the veteran is 
socially isolated and unable to organize his life due to 
alcohol dependence and to PTSD.  The etiology of the 
veteran's problem, however, is clarified in a subsequent 
letter from the same facility.  In a January 1996 letter, two 
social workers and the clinical director at the Delaware 
County Mental Health Clinic indicated that the veteran's life 
had become unmanageable and he became assaultive within the 
community due to his alcoholism and chronic drunkenness 
(emphasis added).  These professionals indicated that the 
veteran's drinking was not caused by the absence of 
medication for PTSD, and that the veteran's alcoholism has 
been the dominant problem.  

In short, medical evidence of record through 1996 shows that 
the veteran's primary problem is his alcoholism and not his 
PTSD.  The records do not show that the veteran's PTSD alone 
has resulted in any more than definite social and industrial 
impairment.  Thus, under the former provisions (in effect to 
November 7, 1996), the Board must find that the veteran's 
service-connected PTSD disability through that date entitles 
the veteran to no more than a 30 percent evaluation under the 
former regulations.  (The Board may apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-2000 (2000).)

From November 7, 1996 to the present, the VA may employ 
either the former or current criteria - which ever results in 
the greater award for the veteran.  If the revised version of 
the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 2002 & 
Supp. 2005) can be no earlier than the effective date of that 
change.  

The medical record during the period from November 1996 to 
the present consists of the following:  a January 1997 Social 
Work Survey; the report of a February 1997 VA examination 
with October 1997 addendum; records of inpatient and 
outpatient treatment from 1998 to 2004; and the report of a 
May 2005 VA examination.  These documents show that the 
veteran is severely disabled, however few of them speak to 
whether such disability is due to PTSD or alcoholism.

While the January 1997 Social Work Survey indicated that the 
veteran was totally disabled due to PTSD, the report of a 
February 1997 VA examination with October 1997 addendum 
reflect that such a finding is not so clear.  

In a February 1997 VA examination for rating purposes, a VA 
examiner diagnosed the veteran with chronic delayed PTSD.  
The examiner ruled out any connection between the veteran's 
current PTSD and alcohol, as the examiner stated that the 
veteran's alcohol abuse had been in remission for the 
previous three years.  Although the examiner stated that he 
reviewed the claims file, the Board points out that the 
February 1997 examination was replete with errors.  The 
examiner stated that the veteran had previously been 
evaluated at 60 percent by the VA, had served for 2.5 months 
in Vietnam, and had been awarded a Bronze Star.  Upon receipt 
of the results of this examination, the RO asked the examiner 
for clarification of his findings, as the record in the 
claims file indicated that the veteran had previously been 
evaluated at 30 percent by the VA, had only served for 1.5 
months in Vietnam, and had never been awarded a Bronze Star.  
In an October 1997 addendum to his opinion, the VA examiner 
stated that he had, in fact, relied on information given to 
him by the veteran as opposed to the information contained in 
the claims file.  The examiner also stated that alcohol and 
drugs certainly played a part in the veteran's disability, 
and that exactly how much of his disability is due to 
alcohol/drugs as opposed to PTSD is a matter of debate.  Due 
to the inconsistencies between the February 1997 findings and 
the record established in the claims file, the Board finds 
the February 1997 VA examination of limited probative value.

Discharge summaries from 1999 through 2004 show that the 
veteran was admitted and treated for problems related to 
alcohol intoxication and dependence, not for problems related 
to PTSD.  A number of these documents include a diagnosis of 
"rule out PTSD".  

In January 2005, the Board remanded this matter in part for a 
medical opinion to specifically identify the nature and 
severity of disability the veteran experienced due to PTSD.  
On VA examination in May 2005, the findings are quite clear.  
The examiner reviewed the veteran's medical and employment 
history, noting the veteran's multiple VA hospitalizations 
for alcohol detox since 1999, the veteran's periods of 
incarceration for assault and burglary, and his veteran's 
frequent periods of homelessness.  The examiner concluded 
that the veteran's current unemployment is most likely a 
result of alcohol dependence rather than symptoms of PTSD.  
With regard to the veteran's social impairment, the examiner 
noted that the veteran has been homeless, unemployed, without 
meaningful relationships and frequently intoxicated for most 
of the last 8 years.  It was noted that the veteran was 
recently incarcerated because of impaired judgment related to 
chronic alcohol abuse and dependence.  The examiner concluded 
that the veteran's social impairment was severe and 
attributable primarily to his alcohol dependence rather than 
to symptoms of his PTSD.  (The examiner reiterated the fact 
that the veteran had a history of alcohol abuse and 
assaultiveness that began at least two years before he 
enlisted in the Marine Corps.)  On mental status examination, 
findings included the following:  anxiety; marked tremors; 
inappropriate behavior; rapid, mechanical, and inaccurate 
speech; tangential thoughts; confabulation; significantly 
impaired memory and concentration; insomnia; and impaired 
judgment and thinking.  With regard to PTSD, the examiner 
stated that assuming the veteran's stressor information was 
verified, he met the diagnosis for PTSD.  The examination 
concluded, however, that the veteran's chronic industrial and 
social incapacity are most likely due to alcohol dependence 
rather than to his reported symptoms of PTSD.  He pointed out 
that the veteran's current PTSD symptoms (as opposed to the 
sequelae and effects of prolonged alcohol dependence) are 
relatively mild.  The diagnosis included alcohol dependence, 
personality disorder, cognitive impairment, and PTSD.  The 
only symptoms attributed to PTSD were nightmares, intrusive 
memories, and irritability.  All other symptoms were 
attributed to the veteran's other three diagnoses.  

On review of the medical records of treatment since November 
1996, the Board points out that only the May 2005 examination 
report lays out a thorough history of the veteran's 
psychiatric problems (including PTSD) and his problems with 
alcohol, and provides a detailed assessment, with rationale, 
as to the degree of disability related to each.  As such, the 
Board places great probative weight on the veteran's most 
recent VA exam for rating purposes, and far less on prior 
medical records which failed to consider disability due to 
all the veteran's disorders.  In the May 2005 VA examination 
for rating purposes, the examiner opined that the veteran's 
demonstrated chronic industrial and severe social incapacity 
are most likely due to alcohol dependence and not due to his 
reported symptoms of PTSD.  The examiner further stated that 
the veteran's current PTSD symptoms are relatively mild.  The 
examiner observed that the veteran had a history of 
assaultive behavior, but the examiner characterized that 
activity as the result of Personality Disorder NOS (Not 
Otherwise Specified).  In considering the examiner's opinion, 
the Board notes that the examiner did not attribute the 
veteran's severe symptoms to PTSD.  In fact, the examiner 
attributed nearly all of the veteran's symptoms to causes 
other than PTSD.  Consequently, the Board finds that the 
veteran's symptoms from 1996 to the present do not entitle 
him to an evaluation greater than 30 percent under the old 
regulations.  

While the January 1997 Social Work Survey indicated the 
veteran totally disabled due to PTSD, the Board points out 
that this document stands alone.  It is not consistent with 
subsequent or prior evaluations of the cause of the veteran's 
disability.  Furthermore, the findings on that survey are not 
supported by rationale and are heavily outweighed by the 
findings on the most recent VA examination in May 2005, which 
are so supported. 

In evaluating the veteran's disability under the post-1996 
criteria, the Board again places great probative weight on 
the veteran's most recent VA exam for rating purposes.  In 
the January 2005 Remand instructions, the Board provided the 
current criteria (found at DC 9411 and 9440) for rating 
disability due to PTSD and asked that a VA examiner identify 
which paragraph best described the disability due to the 
veteran's PTSD.  At the May 2005 VA exam, the examiner 
specifically concluded that it is at least as likely as not 
that the veteran's degree of impairment solely due to his 
reported PTSD symptoms was best described by paragraph "d" 
which contained the criteria for a 30 percent rating: 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  

The May 2005 VA examiner's conclusion clearly supports an 
evaluation of 30 percent.  See 38 C.F.R. § 4.130, DC 9411-
9440.  The examiner also noted that he had examined and 
evaluated the entire claims file.  There are no findings 
present in this examination or in any of the veteran's prior 
medical history to warrant a higher rating under the current 
criteria for PTSD.

In conclusion, the Board finds that evaluation of the 
severity of the veteran's service-connected PTSD, under both 
the former and current regulations for evaluating PTSD, 
yields the same result.  A rating in excess of 30 percent is 
not warranted for disability due to PTSD at any point since 
the effective date of service connection.  


  
ORDER

An initial rating in excess of 30 percent for service-
connected PTSD is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


